In a corara nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated June 12, 1963, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered February 15, 1961 after a non jury trial, convicting him of burglary in the third degree and grand larceny in the second degree, and imposing sentence. Said judgment was previously affirmed by this court (16 A D 2d 704). Order affirmed. In our opinion, the purely conelusory allegations in defendant’s petition that a police officer committed perjury with the knowledge of the prosecuting attorney, who suppressed evidence favorable to the defense, did not present any factual issues requiring a hearing (cf. People v. Fanning, 300 N. Y. 593; People v. White, 309 N. Y. 636; People v. Altruda, 5 N Y 2d 970; People v. Stevenson, 14 A D 2d 779). We are also of the opinion that, even if defendant’s allegations be accepted, they fail to disclose perjury by the police officer or the suppression of evidence by the prosecutor. Beldock, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.